The opinion of the court was delivered by
AlleN, J. :
The main question involved in this case is substantially identical with that in the case of The State, exrel., v. Albert, just decided. The plaintiff was elected county attorney of Marshall county in 1892. In 1894, J.W. Coon was elected as his successor. On tire 30th of November, 1894, he gave an official bond and took the oath of office, and died on the 2d of January, 1895. The district judge thereupon appointed the defendant to fill the vacancy. The main contention in this case, *163also, is as to whether the death of the plaintiff's successor-elect after qualification created a vacancy which might be filled by appointment.- That question has been settled by the case of The State, ex rel., v. Albert, supra. One further point is urged in this case : The statute requires a county attorney to give bond in a sum not less than $1,000, to be fixed by the county board. Coon gave a bond in the sum of $1,000, but it appears that no order -was made by the county board fixing the amount. After the plaintiff was elected, he requested the county board, while in session, to fix the amount of his bond, and the chairman answered that $1,000 would be sufficient. No order was entered of record, nor does it appear that a larger bond was required by the county board at any time. Under these circumstances, we think a bond duly approved by the county clerk in the sum of $1,000 met the requirements of the law until such time, at least, as the county board should require one for a larger amount.
Judgment will be entered for the defendant.
All the Justices concurring.